Name: Commission Regulation (EEC) No 2250/86 of 17 July 1986 on the supply of durum wheat to Tunisia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 86 Official Journal of the European Communities No L 196/31 COMMISSION REGULATION (EEC) No 2250/86 of 17 July 1986 on the supply of durum wheat to Tunisia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 (1 ), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 22 April 1986 on the supply of food aid to Tunisia, the Commission allocated to the latter country 5 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 July 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p . 1 . (J) OJ No L 281 , 1 . 11 . 1975, p . 1 . (3) OJ No L 139, 24. 5 . 1986, p . 29 . H OJ No L 192, 26 . 7 . 1980, p . 11 . (*) OJ No L 371 , 31 . 12. 1985, p. 1 . No L 196/32 Official Journal of the European Communities 18 . 7 . 86 ANNEX 1 . Programme : 1986 2. Recipient : Tunisie (Ambassade de Tunisie a Bruxelles  Tel . 02 / 7 71 73 94 / 95, Telex AMBATU  BRUXELLES  Belgique  n0 22078 B) 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5 . Total quantity : 5 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestro 81 , I-Roma (telex : 613003) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 2262/85 (OJ No L 211 , 8 . 8 . 1985, p. 23) The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14 . 7 . 1977, p. 18) are excluded 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'BLÃ  DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE TUNISIENNE' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Sousse 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 29 July 1986 16 . Shipment period : 15 August to 15 September 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Mr L. LANARI  Chef de la delegation CEE, Avenue Jugurtha 21 , B.P. 3 , Belvedere  Tunis . Tel . 28 85 35 / 28 89 91 , Telex 13596  TUNIS.